Citation Nr: 0022427	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-09 391	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for bronchitis with 
asthma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:  to be clarified


WITNESS AT HEARING ON APPEAL


Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1989.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for an increased rating 
for bronchitis with asthma.  

By rating decisions dated November 1997 and July 1998, the RO 
denied service connection for sinusitis.  In her substantive 
appeal with respect to the issue currently on appeal, the 
veteran appeared to be disagreeing with the denial of service 
connection for sinusitis.  In addition, the Board points out 
that during the videoconference hearing before the 
undersigned in December 1999, the veteran again referred to a 
claim for service connection for sinusitis.  As this matter 
has not been developed or certified for appeal, it is 
referred to the RO for appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


REMAND

The veteran asserts that a higher rating is warranted for 
bronchitis with asthma.  During a Department of Veterans 
Affairs (VA) examination in October 1998, she related that 
she experienced occasional shortness of breath and that she 
used an inhaler.  On examination, there was no wheezing.  The 
diagnosis was asthma with episodes of frequent acute 
exacerbations and acute bronchitis, and the examiner 
commented that it appeared to be progressing.  A pulmonary 
function study, which was conducted the following month, was 
normal.  

Private medical records dated from 1997 to 1999 have been 
associated with the claims folder.  It was noted in November 
1998 that the veteran was using an inhaler more often in 
order to keep her breathing properly.  The assessment was 
chronic bronchitis with mild exacerbation.  Additional 
medications were prescribed.  In January 1999, the veteran 
stated that she was not satisfied with the management of her 
chronic bronchitis.  Following the examination, the examiner 
assessed history of asthma.  He noted that the veteran would 
benefit from a home nebulizer and that pulmonology would be 
consulted, and an appointment made at a later date.  The 
report of any such clinic visit is not of record.

During the videoconference hearing in December 1999, the 
veteran testified that her symptoms were increasing in 
severity.  The Court has also held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluated 
the current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this case, although the veteran was examined by the VA in 
November 1998, she has made evidentiary assertions that her 
condition has increased in severity since that time.  Under 
38 C.F.R. § 3.326(a) (1999), a VA examination will be 
authorized where there is a possibility of a valid claim.

In addition, the Board notes that the most recent Power of 
Attorney (POA) associated with the veteran's claims folder is 
a VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, executed in 1997 on behalf of 
the Mississippi Veterans Affairs Board (SVAC).  The veteran 
is currently a resident of Nevada; it follows that her 
appointment of the Mississippi state agency may no longer be 
applicable.  In this regard, by a letter of November 1999, 
the Regional Office in Las Vegas, Nevada, informed the 
veteran that the Mississippi Veterans Affairs Board did not 
have a state representative in Nevada.  By that same letter, 
she was also offered an opportunity to appoint a new 
representative if she felt that such assistance was needed at 
the hearing.  Apparently, the veteran declined any new 
representation when she appeared unrepresented before the 
undersigned at the video conference hearing held in December 
1999.  A review of the claims folder, however, does not 
reveal that a VA Form 21-22, or any other written document, 
has been associated therewith indicating that the veteran has 
revoked the Mississippi Veterans Affairs Board as her 
designated POA.  As such, this matter is referred to the RO 
for clarification.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should request that the 
veteran furnish a duly executed VA Form 
21-22 on behalf of the person or agency 
she seeks to represent her, or otherwise 
indicate in writing that no such 
representation is desired.

2.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for her service-
connected bronchitis with asthma since 
1998.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
pulmonary disease, if available, to 
determine the nature and extent of her 
bronchitis with asthma.  All necessary 
tests, including a pulmonary function 
study, should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, she should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




- 3 -


